245 S.W.3d 919 (2008)
James BIBB and Tracie Bibb, Plaintiffs/Appellants,
v.
TITLE INSURERS AGENCY, INC., Respondent,
Gregg W. Koke, United Fire and Casualty Company, Chicago Title Insurance Company and LGC Investments, LLC, Defendants.
No. ED 90668.
Missouri Court of Appeals, Eastern District, Division Five.
February 19, 2008.
Christine F. Hart, St, Louis, MO, for appellants.
Seth G. Gausnell, St. Louis, MO, for respondent.
Cynthia A. Masterson, Henry F. Luepke, III, St. Louis, MO, Willard D. McCarter, Clayton, MO, for defendants.
PATRICIA L. COHEN, Chief Judge.
James and Tracie Bibb (Appellants) appeal from an order denying their motion for a default judgment against defendant Title Insurer Agency, Inc. (Respondent) and granting Respondent's motion to file its answer out of time. Respondent has filed a motion to dismiss Appellants' appeal. Appellants have not filed a response. Respondents assert that this appeal should be dismissed because there is no final, appealable judgment.
*920 Appellants are appealing from an interlocutory order in their case that does not finally resolve even one of their claims against any of the defendants. Except for limited circumstances, an appellate court only has jurisdiction over final judgments that dispose of all claims and all parties in a case and leave nothing for future determination. O'Neill v. O'Neill, 864 S.W.2d 7, 8 (Mo.App. E.D.1993). Moreover, for a judgment to be appealable, it must resolve at least one claim on the merits and cannot be a ruling on a miscellaneous issue that does not resolve even one claim. See, Gibson v. Brewer, 952 S.W.2d 239, 244 (Mo. banc 1997); See also, Ferguson v. Carson, 235 S.W.3d 607 (Mo.App. E.D. 2007).
Here, the trial court's order does not resolve any claims in the underlying cause and is simply an interlocutory order on a miscellaneous issue. The entire cause of action remains pending in the trial court. The appeal is dismissed for lack of a final, appealable judgment.
BOOKER T. SHAW, and NANNETTE A. BAKER, JJ., Concurs.